Title: To Thomas Jefferson from James Lyle, 11 August 1792
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester Augt. 11 1792

I am honoured with your Letter July 29h; and would have wrote you sooner but Sickness for this fortnight past prevented me. I received your bond for Mrs. Jeffersons (your Mother) debt, the sum was right, and the mode and time of payment generous, and agreeable; Could you inspire our Debtors in Virginia with sentiments similar to yours, how happy it would make our Companys. But alas! I meet with much ingratitude, and dishonesty (as it appears to me). I will wait your time of payment, and am sorry the Honest heart should ever feel distress: I hope yours is nearly at an end. I want no Security for your debt, but if I can be of any service to you in the collection of any debts due to you, I will take any trouble of that kind with pleasure. I am with due Respect Dear Sir Your Most hume Servt.

James Lyle



Mr. McCaul and our Co. at Glasgow will be informed how Reasonably you settled your Mothers Account, as they were when you settled your own—the world ought to know it.

